Citation Nr: 1446914	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from December 1972 to September 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim for service connection.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of the hearing is in the Veteran's file. 

The Board previously remanded this matter in January 2014 and April 2014.  As the case must be remanded again, any discussion of whether the Board's directives have been completed is premature.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has undergone three VA examinations; the Board has concluded that, for various reasons, each of these examinations is inadequate.  The most recent examination, for instance, suggests that the Veteran's psychiatric disorder predated his active service and was not aggravated therein.  However, to find that a specific disability preexisted service despite any notation at entrance requires clear and unmistakable evidence.  38 C.F.R. § 3.304(b) (2013).  The evidence from the March 2014 VA examination does not rise to this level.

In an effort to resolve the etiology of the Veteran's psychiatric disorder, the Board remanded the case in April 2014.  Though the Veteran was scheduled for a VA examination, records reflect that the Veteran did not attend his examination, nor did he provide good cause for missing this examination.  

Ordinarily, a failure to report for an examination would cause the Board to decide the claim on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  For two reasons, the Board shall not do so.  First, if VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran has dutifully attended his three previously scheduled examinations; failures on VA's part rendered those examinations inadequate.  The Veteran should not be punished for missing one examination in a situation where VA has had three chances to get it right.  
 
Second, though the records indicate that the Veteran failed to attend his scheduled examination, there is no evidence in the claim file of when and how the Veteran was notified of his scheduled examination.  In light of these circumstances, this claim shall be remanded once more.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric disorders examination by a psychiatrist, but not by anyone who has previously examined the Veteran.  

All attempts to schedule the Veteran for this examination must be documented in the claim file.  

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

After examining the Veteran, the examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  Has he suffered from any other disorders since filing his claim in June 2008?

b)  Is it least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder that the Veteran currently suffers from, or from which he has suffered over the course of the appeal period, is related to his active service?

c)  Does the evidence of record clearly and undebatably demonstrate that any currently diagnosed psychiatric disorder, or any psychiatric disorder diagnosed at any time during the appeal period, existed prior to his active service?  If so, was this preexisting disorder clearly and undebatably not aggravated by the Veteran's active service?  

The term "aggravation" means an increase in the severity of the psychiatric disorder that is not due to the natural progress of the underlying disorder.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


